Case 6:20-cr-00004-JDK-KNM Document 1 Filed 01/15/20 Page 1 of 7 PageID #: 1

                                                                           fr IILIx-Jl j)
                                                                     -..US. DISTRICT COURT
                                                                     EASTERN DISTRICT OF TEXAS
                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS              JAN 1 5 2020
                                      TYLER DIVISION
                                                                   BY
UNITED STATES OF AMERICA                        § DEPUTY
                                                §
V.                                              § NO. 6:20-
                                                § JUDGES'
DARREN MICHAEL MASSEY                           §
                                      INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:

                                       COUNT ONE

                                                Violation: 21 U.S.C. § 841(a)(1)
                                                (Possession with Intent to Distribute
                                                Methamphetamine)

        On or about November 4, 2019, in the Eastern District of Texas, defendant

Darren Michael Massey, did knowingly and intentionally possess with intent to

distribute 5 grams or more, but less than 50 grams of actual methamphetamine, a

Schedule II controlled substance.

        In violation of21 U.S.C. § 841(a)(1).




Indictment - Page 1 of 7
Case 6:20-cr-00004-JDK-KNM Document 1 Filed 01/15/20 Page 2 of 7 PageID #: 2



                                      COUNT TWO

                                           Violation: 18 U.S.C. § 922(g)(1)
                                           (Felon in Possession of a Firearm)

        On or about November 4, 2019, in the Eastern District of Tex s, defendant

Darren Michael Massey, did knowingly possess, in or affecting interstate or foreign

commerce, a firearm, to wit: a Fleritage Arms, model Rough Rider, .22 caliber revolver,


while knowing he had been convicted of an offense punishable by a term of

imprisonment exceeding one year, specifically: Conspiracy to Possess with Intent to

Distribute and Distribution of More than 200 Grams but Less than 350 Grams of a

Mixture or Substance Containing a Detectable Amount of Methamphetamine, a felony, in

the United States District Court for the Eastern District of Texas, Tyler Division, in cause

number 6:14-CR-13, on November 18, 2015.


        In violation of 18 U.S.C. § 922(g)(1).




Indictment - Page 2 of 7
Case 6:20-cr-00004-JDK-KNM Document 1 Filed 01/15/20 Page 3 of 7 PageID #: 3



                                     COUNT THREE

                                                 Violation: 18 U.S.C. § 924(c)
                                                 (Use, Carrying, and Possession of a
                                                 Firearm During and in Furtherance of a
                                                 Drug Trafficking Crime)

        On or about November 4, 2019, in the Eastern District of Texas, defendant

Darren Michael Massey, did knowingly use and carry a firearm during and in relation

to, and did knowingly possess a firearm in furtherance of, a drug trafficking crime for

which he may be prosecuted in a court of the United States, that is, possession with intent

to distribute methamphetamine as charged in Count One of this indictment. The firearm

was a Heritage Arms, model Rough Rider, .22 caliber revolver.

        In violation of 18 U.S.C. § 924(c).




Indictment - Pa e 3 of 7
Case 6:20-cr-00004-JDK-KNM Document 1 Filed 01/15/20 Page 4 of 7 PageID #: 4



             NOTICE OF INTENT TO SEEK CRIMINAL FORFEIT RE
            Pursuant to 21 U.S.C. § 853, 18 U.S.C. § 924(d) & 28 U.S.C. § 2461

      As the result of committing the foregoing offenses alleged in this indictment, the
defendant herein shall forfeit to the United States, pursuant to 21 U.S.C. § 853, 18 U.S.C.
§ 924(d) and 28 U.S.C. § 2461:

        1. any property constituting, or derived from, and proceeds the defendant
              obtained, directly or indirectly, as the result of such violations; and

        2. any of the defendant s property used, or intended to be used, in any manner
                or part, to commit, or to facilitate the commission of, such violations.


        Firearms/Ammunition:

        Any and all firearms, ammunition and accessories, including, but not limited to,
        the following:

        1. Heritage Arms, model Rough Rider, .22 caliber revolver, bearing serial number
            U33159
        2. 272 rounds of Remington .22 caliber ammunition

        Cash Proceeds

        A sum of money equal to $1,000.00 in United States currency and all interest and
        proceeds traceable thereto, representing the amount of proceeds obtained by the
        defendants as a result of the offense(s) alleged in this indictment, for which the
        defendants are personally liable.

        Substitute Assets

        If any of the property described above as being subject to forfeiture, as a result of
        any act or omission of the defendant:

        (a) cannot be located upon the exercise of due diligence;
        (b) has been transferred or sold to, or deposited with a third person;
        (c) has been placed beyond the jurisdiction of the court;
        (d) has been substantially diminished in value or;

        (e) has been commingled with other property which cannot be subdivided
                without difficulty;

        it is the intent of the United States, pursuant to 21 U.S.C. § 853 (p), to seek
        forfeiture of any other property of the defendant up to the value of the above

Indictment - Page 4 of 7
Case 6:20-cr-00004-JDK-KNM Document 1 Filed 01/15/20 Page 5 of 7 PageID #: 5



        forfeitable property, including but not limited to all property, both real and
        personal owned by the defendant.

        By virtue of the commission of the offenses alleged in this indictment, any and all

interest the defendant has in the above-described property is vested in the United States

and hereby forfeited to the United States pursuant to 21 U.S.C. § 853, 18 U.S.C. § 924(d)

and28U.S.C. §2461.

                                            A TRUE BILL,




Date                                        FOREPERSON OF THE GRAND JURY


JOSEPH D. BROWN
UNITED STATES ATTORNEY



LUCAS MACI11CEK
ASSISTANT U.S. ATTORNEY




Indictment - Pa e 5 of 7
Case 6:20-cr-00004-JDK-KNM Document 1 Filed 01/15/20 Page 6 of 7 PageID #: 6



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION

UNITED STATES OF AMERICA §
                                                   §
V        §        NO.                6:20-CR-
                      § JUDGES
DAR EN MICHAEL MASSEY §

                                   NOTICE OF PENALTY

                                       COUNT ONE

       Violation: 21 U.S.C. § 841(a)(1)

       Penalty: If 5 grams or more, but less than 50 grams of actual
                             methamphetamine - imprisonment for not less than 5
                                     or more 40 years, a fine not to exceed $5,000,000, or
                                     both, and a term of supervised release of at least 4
                                     years.


                                     If a defendant has a previous final conviction for a
                                     serious drug felony, said defendant shall be imprisoned
                                     not less than 10 years or more than life; a fine not to
                                     exceed $10,000,000, or both; and a term of supervised
                                     release of at least 8 years.


        Special Assessment: $100.00

                                       COUNT TWO

        Violation: 18 U.S.C. § 922(g)(1)

        Penalty: Imprisonment for not more than 10 years, a fine not
                           to exceed $250,000, or both, and supervised release of
                                     not more than 3 years.


        Special Assessment: $100.00




Indictment - Page 6 of 7
Case 6:20-cr-00004-JDK-KNM Document 1 Filed 01/15/20 Page 7 of 7 PageID #: 7




                               COUNT THREE

        Violation:            18U.S.C. § 924(c)

        Penalty:              Imprisonment for a term of not less than 5 years or
                              more than life, which must be served consecutively to
                              any other term of imprisonment, a fine not to exceed
                              $250,000, or both, and supervised release of not more
                              than 5 years.

        Special Assessment:   $100.00




Indictment - Page 7 of 7
